Citation Nr: 1428781	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1960 to October 1962. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  In that rating decision, the RO granted an award of service connection for right inguinal hernia and assigned a noncompensable rating, effective from July 31, 2006.  The Veteran filed a Notice of Disagreement (NOD) in January 2007, appealing the initial disability rating assigned.  The Veteran was then afforded a VA examination, and the RO reconsidered the assigned initial rating in a February 2008 rating decision.  In that rating decision, the RO increased the assigned disability rating to 10 percent, effective from July 31, 2006.  The Veteran filed another NOD in May 2008, appealing the 10 percent disability rating assigned.  The RO issued a Statement of the Case (SOC) in March 2009.  In March 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

On his March 2009 Substantive Appeal, the Veteran indicated his desire to testify before a member of the Board during a Travel Board hearing at the RO.  The Veteran was scheduled for a Travel Board hearing on January 2011, but he failed to report to the hearing and has provided no reason for his failure to show.  As such, the Veteran's failure to show is treated as if the hearing request was withdrawn.  38 C.F.R. § 20.704(d) (2013).

In June 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

Throughout the appeal, the service-connected right inguinal hernia has been postoperative, recurrent, and readily reducible, but has not required the use of a truss or belt.
CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the right inguinal hernia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7338 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for the right inguinal hernia.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in August 2006 before the grant of service connection for the right inguinal hernia was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in July 2012.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its June 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination, which he had in July 2012.  The remand also included obtaining the Veteran's recent VA and private treatment records.  All available records were obtained and associated with his claims file.  Finally, the remand directed the RO/AMC to readjudicate the Veteran's claim, which was accomplished in the December 2012 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent initial disability rating under 38 C.F.R. 
§ 4.114, DC 7338 for his right inguinal hernia.  He seeks a higher initial disability rating.

DC 7338 provides ratings for inguinal hernia.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  38 C.F.R. § 4.114. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his right inguinal hernia.  Here, there is no evidence of a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, to warrant a higher 30 percent disability rating.  38 C.F.R. § 4.114, DC 7338.

Specifically, the Veteran was afforded a VA hernia examination in January 2008.  At the examination, the Veteran stated that he had undergone three surgeries for his right inguinal hernia (1961, 1980s, and 2006).  During the 2006 surgery, mesh was placed inside the Veteran to repair the right inguinal hernia.  The Veteran reported symptoms of soreness and stiffness in the right lower abdomen.  However, as pointed out by the Board in its June 2012 remand, the VA examination report contained insufficient details for adjudication of the Veteran's disability under the appropriate rating criteria.  The VA examiner failed to indicate whether the Veteran's disability was manifested by recurrent hernia (small or large) or irremediable hernia that is not well supportable by a truss, or that is not readily reducible, or any other criteria associated with a higher disability rating under DC 7338 (inguinal hernia).  38 C.F.R. § 4.114.

Accordingly, per the Board's remand directives, the Veteran was afforded another VA hernia examination in July 2012.  At the examination, the Veteran stated that he had undergone three surgeries for his right inguinal hernia (1961, 1980s, and 2006).  During the 2006 surgery, mesh was placed inside the Veteran to repair the right inguinal hernia.  The Veteran denied any reoccurrence of his right inguinal hernia.  The Veteran did not use a truss.  Following a physical examination of the Veteran, the examiner found the area to be non-tender without a mass.  The examiner determined that a hernia could not be detected.  The examiner found that there was no indication for a supporting belt for the right inguinal hernia.  

The VA and private treatment records do not provide contrary evidence to that obtained at the VA examinations.

Thus, the Veteran is not entitled to an initial disability rating in excess of 10 percent for his right inguinal hernia.  Here, the right inguinal hernia is postoperative and recurrent, as demonstrated by the fact that the Veteran had undergone three surgeries to repair his right inguinal hernia.  However, the Veteran's postoperative recurrent right inguinal hernia does not require the use of a truss or belt.  Additionally, the Veteran's right inguinal hernia is readily reducible, as the hernia could not be detected at the recent July 2012 VA examination following the Veteran's three surgeries.  Thus, the Veteran is not entitled to an initial disability rating in excess of 10 percent for his right inguinal hernia because there is no evidence of a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, to warrant a higher 30 percent disability rating.  38 C.F.R. § 4.114, DC 7338.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's right inguinal hernia, but finds none are raised by the medical evidence.  

The Board notes the Veteran's arguments that he should be entitled to a higher rating because he has had three surgeries performed to repair his right inguinal hernia - in 1961, 1982, and June 2006.  However, the Veteran is not entitled to a temporary 100 percent convalescence rating for his service-connected right inguinal hernia because the surgeries occurred prior to the effective date of service connection (July 31, 2006), and there is no evidence that he has required surgery for his right inguinal hernia since the effective date of service connection.  38 C.F.R. § 4.30 (2013).  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

Finally, the Board observes that the Veteran has a scar associated with his service-connected right inguinal hernia, as shown on the July 2012 VA examination report.  Specifically, at this examination, the scar was not painful or unstable, and the total area of the scar was not greater than 39 square centimeters.  The remaining medical evidence of record does not provide contrary evidence.  Thus, the evidence of record does not establish, and the Veteran has not asserted, that this associated scar is painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or causes limitation of function of the affected part (the abdomen).  The scar also covers an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scar of the service-connected right inguinal hernia is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805 (2013).  (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's service connection claim (which was eventually granted) was filed in July 2006, and no such request for review under the new criteria has been made.) 

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as soreness and stiffness in the right lower abdomen, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected right inguinal hernia at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's right inguinal hernia fully address his symptoms, which include mainly soreness and stiffness in the right lower abdomen, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the right inguinal hernia with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports soreness and stiffness in the right lower abdomen.  The regulations rate an inguinal hernia based on the symptoms experienced postoperative, which is the Veteran's situation.  Here, his symptoms of soreness and stiffness in the right lower abdomen following his three hernia surgeries are not severe enough to warrant a higher rating and were considered in assigning him his current disability rating.  However, even with consideration of these symptoms, the Veteran's symptoms were not severe enough to warrant the use of a truss or belt, and were not incapable of being reduced, which would warrant a higher disability rating.  Thus, the Veteran's symptoms of soreness and stiffness in the right lower abdomen were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability due to the service-connected right inguinal hernia is not raised by the record.  At the January 2008 VA examination, the Veteran stated that he was currently unemployed, but that when he previously worked, his right inguinal hernia did not affect his capacity to work.  At the recent July 2012 VA examination, the VA examiner determined that the Veteran's right inguinal hernia did not affect his work.  Further, throughout the appeal, the Veteran has not argued that he is currently unemployed due to his service-connected right inguinal hernia.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right inguinal hernia is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


